891 F.2d 290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Allen GALLAGHER, Plaintiff-Appellant,v.MORROW COUNTY;  Howard Hall, Prosecutor;  Tom Elkin;  LeeMcClelland, Defendants-Appellees.
No. 89-3421.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1989.

Before KEITH, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
Robert Allen Gallagher appeals the judgment of the district court dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In his complaint, Gallagher claimed that the defendants falsely arrested him, maliciously prosecuted him, falsely imprisoned him and intentionally inflicted emotional distress upon him all in violation of the fourteenth amendment.   The defendants are Morrow County, Ohio, its prosecutor, assistant prosecutor, and a state court judge.


3
The district court dismissed the complaint against all defendants.   The court reasoned that under the circumstances as alleged in the complaint, the county prosecutors and the state court judge were entitled to absolute immunity, and that no cause of action was ever asserted against Morrow County.


4
Upon review, we find no error.   The district court correctly determined that the prosecuting attorneys are immune,  Imbler v. Pachtman, 424 U.S. 409, 430 (1976), as is the state court judge.   Stump v. Sparkman, 435 U.S. 349, 360-63 (1978).


5
Accordingly, the judgment of the district court is affirmed.   Rule 9(b)(5), Rules of the Sixth Circuit.